department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date u i l contact person identification_number telephone number employer_identification_number h trust w trust r sy dollar_figuref dollar_figureg dollar_figureh dollar_figurei date1 date2 date3 dear we have considered your ruling_request as amended concerning whether distributions of annuity payments by irrevocable testamentary charitable_lead_annuity trusts clats pursuant to the terms of previously executed charitable pledge agreements will constitute acts of self- dealing under sec_4941 facts h is the settlor of h trust a revocable_living_trust and h and w h and w are husband and wife are both trustees w is the settlor and trustee of w trust a revocable_living_trust h trust and w trust become irrevocable at respectively the deaths of h and w individually h trust and w trust each provides for testamentary clats to be created and funded at the time of its settlor's death to satisfy the terms of previously executed and still outstanding charitable pledge agreements as set forth below h provided documentation and representations that provisions for testamentary clats to be created at his death were included in the h trust dating from the time of fund agreement as described below to the present w has provided documentation and representations that provision for testamentary clats to be created at her death were included in the w trust dating from the time of museum agreement as described below h and w are also trustees of the h and w charitable foundation foundation foundation is tax-exempt as an organization described in sec_501 and classified as a private_foundation under sec_509 after w submitted this ruling_request h passed away at that time the h trust became irrevocable the h trust provided for the clats to be established at his death r the personal representative of the estate of h is substituted as a party to this ruling_request and the taxpayer_identification_number of the estate is substituted for that of h various members of h and w’s extended family including siblings and children agreed to donate monies to support the development of a new hospital facility facility will be named for the extended family members of the extended family entered into a multi-part fund agreement with several charities fund agreement’ in various capacities either personally or as trustees of different charitable foundations the obligation of each party is set forth separately and described in the fund agreement in recognition the hospital the fund agreement specifies that the foundation will donate a total of dollar_figuref made up of ten equal annual installments of dollar_figureg beginning on date1 and continuing until date2 separately and in addition h agreed to contribute an additional dollar_figurey under the fund agreement by funding during his lifetime or as part of his estate an irrevocable clat in an amount calculated to provide lead annuity payments to hospital facility of dollar_figureh each year for eight years payable in equal annual installments beginning on or before the first anniversary of the death of h the fund agreement states that the funding by h of the clat will satisfy his entire obligation_to_contribute the additional dollar_figurey under the fund agreement in a confirmatory endowment gift and donor intent agreement museum agreement h and w as co-trustees of the foundation and w as trustee of the w trust agreed to donate certain sums to a museum in honor of the generosity of these gifts museum will name a staff position for h and w the foundation commited to give museum a total of dollar_figuref foundation will make ten annual installments of dollar_figureg beginning no later than date3 separately the w trust will make a gift of a total of dollar_figuref through an irrevocable testamentary clat created and funded upon w's death w represents that the testamentary clat is described in revproc_2007_46 the clat will make equal annual payments of dollar_figurei to museum in cash or marketable_securities over a period of five years with the first annual installment to be made no later than twelve months after the death of w requested rulings that the distribution of payments pursuant to the fund agreement by an irrevocable clat created at the time of h’s death will not constitute an act of self-dealing under sec_4941 the distribution of payments pursuant to the museum agreement by an irrevocable clat created at the time of w’s death will not constitute an act of self-dealing under sec_4941 a law sec_507 provides that in the case of a_trust the term substantial contributor’ includes the creator of the trust r c sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_4941 the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation ilr c sec_4946 defines disqualified_person for purposes of the private_foundation_excise_tax provisions as including a substantial_contributor to a private_foundation and family members of the substantial_contributor set forth in sec_4946 sec_4946 provides that for this purpose substantial_contributor means a person described in sec_507 sec_4947 describes in part a split-interest trust as a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more sec_170 purposes and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 such a split-interest trust is treated unless an exception applies as if e governing instrument self-dealing excess_business_holdings jeopardizing investments and taxable_expenditures apply it were a private_foundation such that sec_507 termination sec_4947 provides certain exceptions wherein sec_4943 and sec_4944 shall not apply to a split-interest trust under sec_4947 sec_53_4941_d_-2 provides that if a private_foundation makes a grant or other payment which satisfies a legal_obligation of a disqualified_person that payment or grant will normally constitute an act of self-dealing a transition rule is provided for grants or payments which satisfy a pledge enforceable under local law to an organization described in sec_501 which pledge is made on or before date so long as the disqualified_person obtains no substantial benefit other than the satisfaction of his obligation from such grant or payment sec_53_4941_d_-2 provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous sec_53_4941_e_-1 provides that an act of self-dealing occurs on the date on which all the terms and conditions of the transaction and the liabilities of the parties have been fixed revproc_2007_46 r b describes requirements a_trust must meet in order to be deemed to be a charitable_lead_annuity_trust revrul_73_407 1973_2_cb_383 provides that a contribution by a private_foundation to a public charity made on the condition that the public charity change its name to that of a substantial_contributor to the foundation and agree not to change the name again for years does not constitute an act of self-dealing under sec_4941 analysis pursuant to the fund agreement h and w as trustees of the foundation agreed that the foundation would donate dollar_figureg to hospital each year for ten years beginning on date1 and continuing until date2 separately and in addition h agreed to fund during his lifetime or as part of his estate an irrevocable clat to contribute an additional dollar_figurey to hospital under the terms of the fund agreement the clat would make eight annual payments of dollar_figureh with the first installment payable on or before the first anniversary of the date of death of h according to the fund agreement the funding by h of the clat so described satisfies his entire obligation_to_contribute the additional dollar_figurey under the fjund a greement the fund agreement clearly specifies the separate obligations to hospital of the foundation and of a clat to be funded during the lifetime of h or as part of his estate to make payments to the hospital the h trust is the mechanism to satisfy the obligation of the clat the h trust as of the date of the fund agreement and until the death of h provided for the creation of a testamentary clat to pay this outstanding charitable pledge to the hospital facility that provision of the h trust became irrevocable at the time of h’s death the fund agreement represents a multi-part pledge one part with the foundation and a second part with the clat funded within the h trust trustees of both the foundation and the h trust h and w are parties to the fund agreement in their capacities as under sec_4946 b and d h and w are disqualified persons with respect to the foundation because they are substantial contributors spouses and trustees h and w are also disqualified persons with respect to the h trust as settlor spouse and trustees the clats established under the h trust are split-interest_trusts as described in sec_4947 because they are not exempt from tax under sec_501 not all of their unexpired interests are devoted to sec_170 purposes and they hold amounts in trust for which a deduction under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 is allowed such trusts are treated as private_foundations and subject_to excise_taxes under sec_4941 sec_4943 sec_4944 and sec_4945 as creator of the h trust h is also deemed to be a substantial_contributor to the clats pursuant to sec_507 as his spouse w is also a disqualified_person with regard to the clats created on h’s death under the h trust accordingly h and w are disqualified persons with regard to both the foundation and the clats sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation under sec_4941 the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4941_d_-2 provides that if a private_foundation makes a grant or other payment which satisfies a legal_obligation of a disqualified_person that payment or grant will normally constitute an act of self-dealing thus we must examine whether the specified_payments by foundation or clats established by the h trust either are direct or indirect uses of private_foundation assets by or for the benefit of a disqualified_person or satisfy legal obligations of h w or other disqualified persons the fund agreement is between the foundation and the hospital capacities as trustees in entering into the fund agreement this obligation runs from the foundation to the hospital obligation does not constitute self-dealing it does not personally obligate h or w therefore payment of this h and w were acting in their the second issue concerns the obligation to fund a clat to make specified_payments to the hospital for a term of years the fund agreement describes the requirements of the clat and the h trust provided for such a clat from that time until the death of h the documentation submitted establishes that this portion of the obligation runs from the clat to the hospital through the trustees of the h trust does not constitute self-dealing by h or w it does not personally obligate h or w therefore payment in addition to specifying the financial obligations of the foundation and a clat fund agreement also provides that the hospital will be named for the extended family of h and w sec_53 d -2 f provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous revrul_73_407 1973_2_cb_383 further interprets the regulation to exclude from self-dealing naming rights by a disqualified_person in conjunction with a contribution from a private_foundation to a charity as merely an incidental or tenuous benefit to the disqualified_person therefore the naming rights are merely incidental or tenuous benefits to disqualified persons and do not constitute acts of self-dealing by h or w under sec_4941 under museum agreement h and w as trustees agreed that the foundation would contribute ten annual installments of dollar_figureg beginning no later than date3 in addition w as trustee of the w trust and settlor of the irrevocable clat created in and funded by the w trust upon w’s death also agreed that the clat will make five annual payments of dollar_figurei to museum beginning within one year of her death the museum will name a fund for h and w the clat created in the w trust is treated as a private_foundation under sec_4941 sec_4943 sec_4944 and sec_4945 and w and h are disqualified persons with regard to such clat created upon w's death under the w trust similar to our analysis above parties to this agreement are h and w as trustees of the foundation and w as trustee of the w trust and settlor of a clat described in revproc_2007_46 h and w are not personal obligors under the museum agreement while h and w are disqualified persons with respect to the foundation payment by the foundation does not satisfy a legal_obligation of either h or w thus payments pursuant to the museum agreement whether by the foundation or by a clat established in the w trust will not constitute acts of self-dealing by h or w under sec_4941 naming rights are an incidental and tenuous benefit to h and w pursuant to sec_53 d -2 f and do not constitute acts of self-dealing by h or w under sec_4941 rulings the distribution of payments pursuant to the fund agreement by an irrevocable clat created at the time of h’s death will not constitute an act of self-dealing by h or w under sec_4941 the distribution of payments pursuant to the museum agreement by an irrevocable clat created at the time of w’s death will not constitute an act of self-dealing by h or w under sec_4941 if the facts vary in important ways at the time of actual this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts transactions the involved parties may wish to consider whether a ruling is necessary at that time this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling does not address the applicability of excise_taxes pursuant to sec_4943 or sec_4944 it also does not address whether the charitable_lead_annuity trusts referenced in this ruling meet the requirements under revproc_2007_46 2007_29_irb_102 or other sections of the code not within the jurisdiction of this office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary jo salins manager exempt_organizations technical group enclosure notice
